Case: 1:20-cr-00474 Document #: 2 Filed: 08/07/20 Page 1 of 1 PagelD #:19

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

. EASTERN DIVISION
UNITED STATES OF AMERICA _
. CASE NUMBER: 20 CR 474
v.
UNDER SEAL
JOHN GARCIA,

also known as “John Adams, John
Adamino, Michael Chapman”

GOVERNMENT'S MOTION TO SEAL
COMPLAINT, AFFIDAVIT, AND ARREST WARRANT

Now comes the UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United
States Attorney for the Northern District of Illinois, and states as follows in support of its Motion
to Seal Complaint, Affidavit, and Arrest Warrant:

The public filing of the Complaint, Affidavit, and Arrest Warrant in this matter before the
arrest warrant can be executed could alert the defendant and result in his flight and the destruction
of evidence.

For this reason, the government respectfully requests that the Complaint, Affidavit, and
Arrest Warrant, as well as this Motion to Seal, be sealed until the time of arrest of the defendant
in this case or further order of the Court, whichever occurs earlier.

DATE: August 7,2020 Respectfully submitted,

JOHN R. LAUSCH, JR.
United States Attorney

FILED

By: s/ Kelly Guzman

Kelly Guzman
AUG 07 2020 Assistant United States Attorney
MAGIST 219 8. Dearborn Street, Rm. 500
YOUNG Ee: KIN GE Chicago, Illinois 60604

(312) 353-1598
